Title: To Benjamin Franklin from Beaumarchais, [13 February 1779]
From: Beaumarchais, Pierre-Augustin Caron de
To: Franklin, Benjamin


[February 13, 1779]
Je demande bien pardon à Monsieur Franklin, si les procédés de M. Lee m’obligent à me retrancher dans la Rigeur de mon droit. Je n’en ai pas moins pour Mr. Franklin tout le Respect que son âge, son Etat et ses grandes Qualités inspirent; et je m’honorerai d’être toute ma Vie de l’homme respectable, du Ministre d’un Republique à laquelle je me suis voué, et du Savant le plus estimable et le plus éclairé de l’Europe, Le très humble et très obéissant Serviteur
(signé) Caron De Beaumarchais

Si Monsr Franklin a des paquets qu’il desire envoyer en Amerique; Le fier Rodrigue escortant dix navires, va partir sous huit Jours. pour la Virginie.
  Copie d’une Lettre de Mr. Caron de Beaumarchais à Mr. Franklin datée de Paris le 13 Fevrier 1779.
